Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

RESPONSE TO AMENDMENT
Amended claims 21-40 are pending and remain for further examination.

The New Grounds of Rejection
Applicant’s arguments and amendments with respect to the rejection(s) of claims 21-40 filed on March 03, 2022 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of new references. Applicant’s amendment necessitated the new grounds of rejection.


Claim Rejections - 35 USC § 103
The text of those sections of title AIA  35 U.S.C. 103 code not included in this action can be found in a prior Office Action.

Claims 21-40 are rejected under U.S.C. 103 as being un-patentable over Blumenthal-Barby et al (U.S. Patent Application Publication No. 2016/0330280 A1) in view of Miele et al (U.S. Patent Application Publication No. 2018/024157266 A1).

As to claim 21, Blumenthal-Barby et al teach a method (see abstract and figures 1-3) comprising: establishing, by a client device, access to a plurality of applications hosted on different remote computing devices, the different remote computing devices being separate and distinct from one another and the client device (figure 1, pars. 0017-0018, figure 2, pars. 0035-0036, reference teaches about a client device access to a plurality of applications hosted on different remote computing devices); and identifying, by the client device, instructions to perform one or more tasks with use of the plurality of applications (figure 1, pars. 0020-0021, figure 2, pars. 0037-0038, reference teaches about a client device to tagging data to process within the plurality of application).
However, Blumenthal-Barby et al do not teach the step of: executing, by the client device, the instructions to perform different portions of the one or more tasks with use of different applications of the plurality of applications selected for the different portions based on trust levels of the different applications hosted on the different remote computing devices.
Rozman et al teach a method (see abstract and figures 1-2) comprising: a step of: executing, by the client device, the instructions to perform different portions of the one or more tasks with use of different applications of the plurality of applications selected for the different portions based on trust levels of the different applications hosted on the different remote computing devices (pars. 0010 & 0015, reference teaches that using user applications / trusted set of programs based on assigned trust level of portions/tasks).
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to incorporate the teaching of Rozman et al as stated above with the method of Blumenthal-Barby et al because it would have provided reliable communication between client application and a plurality of applications hosted on different remote computing devices and also improved techniques for authentication within distributed computing environments.

As to claims 22-23, Miele et al teach that executing a first portion of the one or more tasks via a first session established between a client application of the client device and a first remote computing device of the different remote computing devices; and executing a second portion of the one or more tasks via a second session established between a client application of the client device and a second remote computing device of the different remote computing devices (figures 1-2, pars. 0050-0052, reference teaches that a user interface distributes divided tasks to the processors).
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to incorporate the teaching of Rozman et al as stated above with the method of Blumenthal-Barby et al because it would have provided reliable communication between client application and a plurality of applications hosted on different remote computing devices and also improved techniques for authentication within distributed computing environments.

As to claim 24, Blumenthal-Barby et al teach that executing, by an embedded browser of a client application of the client device, the instructions to perform a first portion of the one or more tasks and a second portion of the one or more tasks (figure 1, pars. 0017-0018, figure 2, pars. 0035-0036, reference teaches about a client application (browser) to access a first application running on a cloud computing device and a second application running on the remote computing device).

As to claim 25, Blumenthal-Barby et al teach that at least one of the different remote computing devices is at an origin different than another one of the different remote computing devices (see figures 1 and 3).

As to claim 26, Blumenthal-Barby et al teach that receiving, by the client device, an application script comprising the instructions for the one or more tasks (figure 2, pars. 0035-0038, client device receiving a tag to control/process remote applications).

As to claim 27, Blumenthal-Barby et al teach that allowing, by the device, a first network application of the plurality of applications at a first origin to interface with a second network application of the plurality of applications at a second origin different than the first origin (see abstract and figures 1-3).

As to claims 28-34, they are also rejected for the same reasons set forth to rejecting claims 21-27 above, since claims 28-34 are merely an apparatus for the method of defined in the claims 21-27, also claims 28-34 do not teach or define any new limitations than above rejected claims 21-27.

As to claims 35-40, they are also rejected for the same reasons set forth to rejecting claims 21-27 above, since claims 35-40 are merely an apparatus for the method of defined in the claims 21-27, also claims 35-40 do not teach or define any new limitations than above rejected claims 21-27. Additionally, Blumenthal-Barby et al disclose that the device is further configured to determine that the plurality of applications is to be trusted (pars. 0018 & 0034, reference discloses that accessing the plurality of applications are secure applications).

Response to Arguments
Applicant’s amendments with respect to the claims 21-40 filed on March 03, 2022 have been fully considered but they are deemed to be moot in a new ground(s) of rejection is made in view of new references. The examiner has attempted to answer (response) to the remarks (arguments) in the body of the Office Action (see modified rejection of claims 21-40).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Additional References
The examiner as of general interest cites the following reference.
a. 	Chen et al, U.S. Patent Application Publication No. 2022/0147837 A1.
b. 	Paczkowski et al, U.S. Patent No. 9,183,606 B1.

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                            June 09, 2022